DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
In claim 11, “a long hole which extends in a horizontal direction and passes through a front side of the through-hole” is indefinite claim language. In this case if a long hole passes through a portion of a through-hole, the long hole and through-hole would be connected as a single hole. In order to remain distinct holes, there needs to be some structure element making the holes distinct from one another. Claim 11 omits this structure element which would make the long hole and the through-hole distinct holes amounting to a gap between the necessary structural connections. 
Claims 12-15 depend from claim 11 and therefore include the same omission amounting to a gap between the necessary structural connections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Park et al. (2015/0160405) in view of Wang et al. (2014/0152940).
With respect to claims 1 and 10, Park teaches a display device (1100) comprising: a display panel (100); a light guide plate (220) disposed behind the display panel (Fig. 3); a light source module (210) configured to emit light toward the light guide plate (Fig. 3); a mounting housing (250) on which the light source module is mounted (Fig. 3), the mounting housing being made of a metal material (paragraph 64); a back cover (260) configured to cover the mounting housing from a rear side (Fig. 3); a lower cover (262) bent forward from a lower end of the back cover to cover the mounting housing from a lower side (Fig. 3); a guide frame (400) configured to surround a circumference of the display panel and cover the lower cover (Figs. 1 and 3); a decor panel (500) comprising a lower panel (520) configured to cover the guide frame from a lower side (Fig. 3) and a front panel (510) extending upward from a front end of the lower panel (Fig. 3); a screw (SC) coupled to the lower cover by sequentially passing through the lower panel and the guide frame (Fig. 3); and a member (300) disposed between a head of the screw and the lower panel (Fig. 3).

As for claim 1, Wang also drawn to display devices, teaches a member (8) is a heat insulating member (paragraph 30) disposed between a head of a screw (7) and a lower panel (9). 
As for claim 10, Wang teaches wherein an opening (Fig. 2) in which an end of the screw (7) is disposed is defined in a bottom surface (51) of a mounting housing (5).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the heat insulating member of Wang in the display panel of Park, in order to provide greater heat resistance and less friction (paragraph 30 of Wang). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Park and Wang, as is applied to claim 1 above, further in view of Shin et al. (2006/0203519).
With respect to claim 2, Park and Wang teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein a first through-hole through which the screw passes is defined in the lower panel, a second through-hole through which the screw passes is defined in the guide frame, and an inner circumference of the first through-hole and an inner circumference of the second through-hole are spaced apart from an outer circumference of the screw (claim 2).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the holes of Shin in the display device of Park, in order to provide easier access to the screw. 

Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Park and Wang, as is applied to claim 1 above, further in view of Yokawa et al. (9,897,850).
With respect to claims 3, 8, and 9, Park and Wang teach all claimed elements, as is discussed above, except for explicitly teaching wherein a long hole extending in a horizontal direction is defined in the lower panel, and the long hole passes between the front panel and the screw with respect to a surface of the decor panel (clam 3); further comprising a heat insulating pad provided between a rear surface of the mounting housing and a front surface of the back cover (claim 8); wherein a recess groove recessed forward is defined in the rear surface of the mounting housing, and the heat insulating pad is configured to cover the recess groove from the rear side (claim 9).  

As for claim 8, Yokawa teaches a heat insulating pad (46) provided between a rear surface of a mounting housing (30B) and a front surface of a back cover (12B).  
As for claim 9, Yokawa teaches wherein a recess groove (portion of 30B which is attached to 46) recessed forward is defined in the rear surface of the mounting housing (30B), and the heat insulating pad (46) is configured to cover the recess groove from the rear side (Fig. 10).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the long hole and through hole and the heat insulating pad of Yokawa in the décor panel of Park, in order to provide a higher efficiency of heat transfer (column 7, lines 4-21 of Yokawa) and to reduce temperature rise in desired areas (column 7, lines 50-58 of Yokawa). 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Park and Wang, as is applied to claim 1 above, further in view of Jung et al. (9,720,269).
With respect to claims 6 and 7, Park and Wang teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein a plurality of protrusions protruding forward and contacting a rear surface of the mounting housing are disposed on the back cover (claim 6); wherein a recess groove recessed forward is defined in the 
As for claim 6, Jung also drawn to display devices, teaches wherein a plurality of protrusions (175) protruding forward and contacting a rear surface of the mounting housing (150) are disposed on the back cover (170).  
As for claim 7, Jung teaches wherein a recess groove (groove formed by the edge of 150) recessed forward is defined in the rear surface of the mounting housing (Fig. 4), and the recess groove communicates with a gap defined between a front surface of the back cover and the rear surface of the mounting housing (Fig. 4).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the protrusions and recess groove of Jung in the display device of Park, in order to provide enough force to ensure good contact between the light guide plate and the display panel (column 5, lines 43-50 of Jung). 

	As for claims 16 and 17, Park, Wang, and Jung teach all of the claimed elements, as is discussed above. 

Allowable Subject Matter
With respect to claims 4-5, the prior art does not teach or suggest wherein a recess portion which is recessed upward, in which the heat insulating member is disposed, and which communicates with the long hole is defined in the lower panel; along with the other limiting elements of claims 1, 3, and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/4/2021